EXHIBIT 10.6

FREESCALE SEMICONDUCTOR, INC.

DEFERRED COMPENSATION AGREEMENT

THIS AGREEMENT (this “Agreement”), is made effective as of February 11th, 2008
between Freescale Semiconductor, Inc. (the “Company”) and Richard M. Beyer (the
“Executive”):

R E C I T A L S:

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its shareholders to enter into the deferred compensation
arrangement provided for herein with the Executive pursuant to the terms set
forth herein.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meaning assigned to such terms in Exhibit A.

2. Grant of Deferred Compensation. The Company hereby grants to the Executive,
on the terms and conditions hereinafter set forth, deferred compensation of
$12,500,000 pursuant to the terms and conditions of this Agreement (the
“Deferred Compensation”).

3. Vesting Period. Subject to the Executive’s continued Employment, or except as
otherwise provided below, thirty-three and one-third percent (33  1/3%) of the
Deferred Compensation covered by this Agreement shall vest on each of the first,
second and third anniversaries of the Effective Date. At any time, the portion
of the Deferred Compensation which has become vested as described above shall be
referred to as the “Vested Portion”.

4. Payment. Payment of the Vested Portion of the Deferred Compensation shall be
made as soon as administratively practicable following the earliest to occur of:
(i) the Executive’s termination of Employment; (ii) the Executive’s death;
(iii) the Executive’s Disability; (iv) a Change of Control; or (v) the third
anniversary of the Effective Date.

5. Accelerated Payment on Change of Control. Notwithstanding any other
provisions of this Agreement to the contrary, in the event of a Change of
Control, the unvested portion of the Deferred Compensation shall become fully
vested.

6. Termination of Employment.

(a) General. If the Executive’s Employment is terminated for any reason, the
Executive’s right to payment of the Deferred Compensation shall, to the extent
the Deferred Compensation is not then vested (after giving effect to the
provisions of Section 5 and this Section 6), terminate upon the termination of
such Employment.

 

1



--------------------------------------------------------------------------------

(b) For Cause. The Deferred Compensation (including any Vested Portion thereof)
shall terminate upon the Executive’s termination of Employment for Cause.

(c) Without Cause or for Good Reason. Upon the Executive’s termination of
Employment without Cause or by the Executive for Good Reason, the Deferred
Compensation shall become vested in an amount equal to the amount of Deferred
Compensation that would have vested on the next anniversary of the Effective
Date if the Executive had remained employed until such date (the “Subsequent
Vested Amount”), multiplied by a fraction, the numerator of which equals the
number of days elapsed from the vesting date immediately preceding termination
of the Executive’s Employment or the Effective Date, as applicable, through the
Executive’s termination of Employment and the denominator of which equals 365,
plus the Subsequent Vested Amount; subject in all circumstances to the maximum
of the Deferred Compensation as of the date of such termination of Employment.
Any portion of the Deferred Compensation that is not vested after giving effect
to the above provisions of this Section 6(c) shall terminate immediately
effective as of the termination of the Executive’s Employment.

(d) Death. Upon the Executive’s termination of Employment due to death, the
Deferred Compensation shall become fully vested.

(e) Disability. Upon the Executive’s termination of Employment due to
Disability, the Deferred Compensation shall become fully vested.

(f) By the Executive Other Than Due to Disability or Good Reason. If the
Executive’s Employment is terminated on account of a termination of the
Executive’s Employment initiated by the Executive other than due to Disability
or Good Reason, then the unvested portion of the Deferred Compensation shall be
automatically forfeited.

(g) Six-Month Waiting Period for Distributions Upon Separation From Service. To
the extent required by Section 409A of the Code, any payment that would
otherwise be payable under this Agreement during the six-month period
immediately following the Executive’s termination of Employment, shall instead
be paid on the first business day after the expiration of such six-month period,
plus interest thereon, at a rate equal to the applicable Federal short-term rate
(as defined in Section 1274(d) of the Code) for the month in which such date of
termination occurs from the respective dates on which such amounts would
otherwise have been paid until the actual date of payment. In no event will any
payment be made hereunder, unless the relevant termination of Employment
constitutes a “separation from service” under Section 409A.

7. Certain Covenants. The Executive hereby agrees and covenants to perform all
of his obligations set forth in Exhibit B hereto (which is incorporated by
reference hereby) and acknowledges that the Executive’s obligations set forth in
Exhibit B constitute a material inducement for the Company’s grant of the
Deferred Compensation to the Executive.

 

2



--------------------------------------------------------------------------------

8. No Right to Continued Employment. The granting of the Deferred Compensation
evidenced hereby and this Agreement shall impose no obligation on the Company or
any Affiliate to continue the Employment of the Executive and shall not lessen
or affect the Company’s or its Affiliate’s right to terminate the Employment of
the Executive.

9. Withholding. The Executive may be required to pay to the Company or any
Affiliate and the Company shall have the right and is hereby authorized to
withhold from any payment due or transfer made under the Deferred Compensation
of any applicable withholding taxes in respect of the Deferred Compensation or
any payment or transfer under or with respect to the Deferred Compensation and
to take such other action as may be necessary in the opinion of the Committee to
satisfy all obligations for the payment of such withholding taxes.

10. Notices. Any notice necessary under this Agreement shall be addressed to the
Company in care of its Secretary at the principal executive office of the
Company and to the Executive at the address appearing in the personnel records
of the Company for the Executive or to either party at such other address as
either party hereto may hereafter designate in writing to the other. Any such
notice shall be deemed effective upon receipt thereof by the addressee.

11. Governing Law. This Agreement and all claims arising out of or based upon
this Agreement or relating to the subject matter hereof shall be governed by and
construed in accordance with the domestic substantive laws of the State of New
York without giving effect to any choice or conflict of laws provision or rule
that would cause the application of the domestic substantive laws of any other
jurisdiction.

12. Consent to Jurisdiction. All actions arising out of or relating to this
Agreement shall be heard and determined exclusively in any New York state or
federal court sitting in the Borough of Manhattan in The City of New York. The
parties hereto hereby (a) submit to the exclusive jurisdiction of any state or
federal court sitting in the Borough of Manhattan of The City of New York for
the purpose of any action arising out of or relating to this Agreement brought
by any party hereto, and (b) irrevocably waive, and agree not to assert by way
of motion, defense, or otherwise, in any such action, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune of from attachment or execution, that the action is
brought in an inconvenient forum, that the venue of the action is improper, or
that this Agreement or the transactions contemplated hereby may not be enforced
in or by any of the above-named courts.

13. WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH
CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT IT WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY
IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION OR SUIT
(IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR INVESTIGATION ARISING
OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED HEREBY,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING. EACH PARTY HERETO
ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES HERETO THAT THIS

 

3



--------------------------------------------------------------------------------

SECTION 14 CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY ARE RELYING AND
WILL RELY IN ENTERING INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY. ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 14 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY
TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

14. Section 409A. It is intended that the terms of this Agreement comply with
Section 409A of the Code. If it is determined that the terms of this Agreement
have been structured in a manner that would result in adverse tax treatment
under Section 409A of the Code, the parties agree to cooperate in taking all
reasonable measures to restructure the arrangement to minimize or avoid such
adverse tax treatment without materially impairing Executive’s economic rights.

15. Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

16. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

FREESCALE SEMICONDUCTOR, INC. By:  

/s/ Paul C. Schorr, IV

Name:   Paul C. Schorr, IV Title:   Authorized Signatory

Agreed and acknowledged as of the date first above written:

 

/s/ Richard Beyer

Executive

 

5



--------------------------------------------------------------------------------

Exhibit A – Definitions

“Affiliate”: Any corporation or other entity that is an “Affiliate” of the
Company within the meaning of the Investors Agreement.

“Cause”: “Cause” as defined in the Investors Agreement.

“Change of Control”: Any of the following: (i) a Change of Control within the
meaning of the Investors Agreement; (ii) directly or indirectly a sale, transfer
or other conveyance of all or substantially all of the assets of Freescale
Semiconductor, Inc. (“Freescale”), on a consolidated basis, to any “person” or
“group” (as such terms are used for purposes of Sections 13(d) and 14(d) of the
Exchange Act, whether or not applicable), as an entirety or substantially as an
entirety in one transaction or series of related transactions; (iii) any
“person” or “group” (as such terms are used for purposes of Sections 13(d) and
14(d) of the Exchange Act, whether or not applicable), other than one or more
Qualified Institutional Investors, is or becomes the “beneficial owner” (as that
term is used in Rules 13d-3 and 13d-5 under the Exchange Act, whether or not
applicable), directly or indirectly, of more than 50% of the total voting power
of all Voting Stock then outstanding of Freescale, provided that for so long as
(x) the Partnership and its subsidiaries own more than 50% of the total voting
power of all Voting Stock of Freescale and (y) one or more Qualified
Institutional Investors own more than 50% of the total voting power of all
Voting Stock of the general partner of the Partnership, such Qualified
Institutional Investors will be deemed to beneficially own the Freescale Voting
Stock owned by the Partnership and its subsidiaries; or (iv) during any period
of 24-consecutive months, individuals who at the beginning of such period
constituted the board of directors of Freescale (together with any new directors
whose election by such board of directors or whose nomination for election by
the stockholders of Freescale was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the board of
directors of Freescale then in office. Notwithstanding anything herein to the
contrary, for purposes of this Agreement, no Change of Control shall be deemed
to have occurred unless the events constituting such Change of Control also
constitute a “change in the ownership or effective control of the corporation,
or in the ownership of a substantial portion of the assets of the corporation,”
as such phrase is defined Section 409A of the Code and the regulations
promulgated thereunder.

“Code”: The U.S. Internal Revenue Code of 1986 as from time to time amended and
in effect, or any successor statute as from time to time in effect.

“Committee”: The Board of Directors of Freescale Semiconductor, Inc. or, if one
or more has been appointed, a committee of such Board. The Committee may
delegate ministerial tasks to such persons as it deems appropriate.

“Company”: Freescale Semiconductor, Inc., a United States corporation.

“Disability”: “Disability” as defined in the Investors Agreement.

 

Exhibit A - 1



--------------------------------------------------------------------------------

“Effective Date”: “Effective Date” as defined in the Employment Agreement.

“Employment”: The Executive’s employment or other service relationship with the
Company and its Affiliates. If the Executive’s relationship is with an Affiliate
and that entity ceases to be an Affiliate, the Executive will be deemed to cease
Employment when the entity ceases to be an Affiliate unless the Executive
transfers Employment to the Company or its remaining Affiliates.

“Employment Agreement”: The employment agreement between the Company and the
Executive to which this Agreement is an annex.

“Exchange Act”: The Securities Exchange Act of 1934, as amended.

“Good Reason”: “Good Reason” as defined in the Investors Agreement.

“Investors Agreement”: Investors Agreement by and among Freescale Holdings L.P.,
Freescale Holdings (Bermuda) I, Ltd., Freescale Holdings (Bermuda) II, Ltd.,
Freescale Holdings (Bermuda) III, Ltd., Freescale Acquisition Holdings Corp.,
Freescale Holdings (Bermuda) IV, Ltd., Freescale Acquisition Corporation and
Certain Freescale Holdings L.P. Investors and certain stockholders of Freescale
Holdings (Bermuda) I, Ltd. dated as of December 1, 2006.

“Qualified Institutional Investors”: “Qualified Institutional Investors” as
defined in the Investors Agreement.

“Restrictive Covenants”: “Restrictive Covenants” as defined in the Investors
Agreement.

“Voting Stock”: All classes of capital stock or shares then outstanding and
normally entitled to vote in elections of directors.

 

Exhibit A - 2



--------------------------------------------------------------------------------

Exhibit B – Restrictive Covenants

 

(a) Confidential Information. The Executive shall hold in a fiduciary capacity
for the benefit of the Company and its Affiliates (collectively, the “Affiliated
Group”), all secret or confidential information, knowledge or data relating to
the Affiliated Group and its businesses (including, without limitation, any
proprietary and not publicly available information concerning any processes,
methods, trade secrets, research or secret data, costs, names of users or
purchasers of their respective products or services, business methods, operating
procedures or programs or methods of promotion and sale) that the Executive
obtains during the Executive’s Employment that is not public knowledge (other
than as a result of the Executive’s violation of this Section (a))
(“Confidential Information”). The Executive shall not communicate, divulge or
disseminate Confidential Information at any time during or after the Executive’s
Employment, except with the prior written consent of the Company, or as
otherwise required by law or legal process or as such disclosure or use may be
required in the course of the Executive performing his duties and
responsibilities with the Affiliated Group. Notwithstanding the foregoing
provisions, if the Executive is required to disclose any such confidential or
proprietary information pursuant to applicable law or a subpoena or court order,
the Executive shall promptly notify the Company in writing of any such
requirement so that the Company or the appropriate member of the Affiliated
Group may seek an appropriate protective order or other appropriate remedy or
waive compliance with the provisions hereof. The Executive shall reasonably
cooperate with the Company or the appropriate member of the Affiliated Group to
obtain such a protective order or other remedy. If such order or other remedy is
not obtained prior to the time the Executive is required to make the disclosure,
or the Company waives compliance with the provisions hereof, the Executive shall
disclose only that portion of the confidential or proprietary information which
he is advised by counsel in writing (either his or the Company’s) that he is
legally required to so disclose. Upon his termination of Employment for any
reason, the Executive shall promptly return to the Company all records, files,
memoranda, correspondence, notebooks, notes, reports, customer lists, drawings,
plans, documents, and other documents and the like relating to the business of
the Affiliated Group or containing any trade secrets relating to the Affiliated
Group or that the Executive uses, prepares or comes into contact with during the
course of the Executive’s employment with the Affiliated Group, and all keys,
credit cards and passes, and such materials shall remain the sole property of
the Affiliated Group. The Executive agrees to execute any standard-form
confidentiality agreements with the Company that the Company in the future
generally enters into with its senior executives.

 

(b)

Work Product and Inventions. The Affiliated Group and/or its nominees or assigns
shall own all right, title and interest in and to any and all inventions, ideas,
trade secrets, technology, devices, discoveries, improvements, processes,
developments, designs, know how, show-how, data, computer programs, algorithms,
formulae, works of authorship, works modifications, trademarks,

 

Exhibit B - 1



--------------------------------------------------------------------------------

 

trade names, documentation, techniques, designs, methods, trade secrets,
technical specifications, technical data, concepts, expressions, patents, patent
rights, copyrights, moral rights, and all other intellectual property rights or
other developments whatsoever (collectively, “Developments”), whether or not
patentable, reduced to practice or registrable under patent, copyright,
trademark or other intellectual property law anywhere in the world, made,
authored, discovered, reduced to practice, conceived, created, developed or
otherwise obtained by the Executive (alone or jointly with others) during the
Executive’s Employment with the Affiliated Group, and arising from or relating
to such employment or the business of the Affiliated Group (whether during
business hours or otherwise, and whether on the premises of using the facilities
or materials of the Affiliated Group or otherwise). The Executive shall promptly
and fully disclose to the Affiliated Group and to no one else all Developments,
and hereby assigns to the Affiliated Group without further compensation all
right, title and interest the Executive has or may have in any Developments, and
all patents, copyrights, or other intellectual property rights relating thereto,
and agrees that the Executive has not acquired and shall not acquire any rights
during the course of his employment with the Affiliated Group or thereafter with
respect to any Developments.

 

(c) Non-Recruitment of Affiliated Group Employees. The Executive shall not, at
any time during the Nonsolicitation Restricted Period (as defined below), other
than in the ordinary exercise of his duties, without the prior written consent
of the Affiliated Group, directly or indirectly, solicit, recruit, or employ
(whether as an employee, officer, agent, consultant or independent contractor)
any person who is or was at any time during the previous 12 months, an employee,
representative, officer or director of any member of the Affiliated Group.
Further, during the Nonsolicitation Restricted Period, the Executive shall not
take any action that could reasonably be expected to have the effect of directly
encouraging or inducing any person to cease their relationship with any member
of the Affiliated Group for any reason. A general employment advertisement by an
entity of which the Executive is a part will not constitute solicitation or
recruitment. The “Nonsolicitation Restricted Period” shall mean the period from
the Date of Grant through the second anniversary of the Executive’s termination
of Employment.

 

(d)

Non-Competition – Solicitation of Business. During the Noncompetition Restricted
Period (as defined below), the Executive shall not, either directly or
indirectly, compete with the business of the Affiliated Group by (i) becoming an
officer, agent, employee, partner or director of any other corporation,
partnership or other entity, or otherwise render services to or assist or hold
an interest (except as a less than 3-percent shareholder of a publicly traded
corporation or as a less than 5-percent shareholder of a corporation that is not
publicly traded) in any Competitive Business (as defined below), or
(ii) soliciting, servicing, or accepting the business of (A) any active customer
of any member of the Affiliated Group, or (B) any person or entity who is or was
at any time during the previous twelve months a customer of any member of the
Affiliated Group, provided that such

 

Exhibit B - 2



--------------------------------------------------------------------------------

 

business is competitive with any significant business of any member of the
Affiliated Group. “Competitive Business” shall mean any person or entity
(including any joint venture, partnership, firm, corporation, or limited
liability company) that conducts a business that is competitive with any
significant business of the Affiliated Group as of the date of termination (or
any significant business that is being actively pursued as of the date of
termination by the Affiliated Group). The “Noncompetition Restricted Period”
shall mean the period from the Date of Grant through the second anniversary of
the date of termination of the Executive’s Employment.

 

(e) Assistance. The Executive agrees that during and after his employment by the
Affiliated Group, upon request by the Company, the Executive will assist the
Affiliated Group in the defense of any claims, or potential claims that may be
made or threatened to be made against any member of the Affiliated Group in any
action, suit or proceeding, whether civil, criminal, administrative,
investigative or otherwise (a “Proceeding”), and will assist the Affiliated
Group in the prosecution of any claims that may be made by any member of the
Affiliated Group in any Proceeding, to the extent that such claims may relate to
the Executive’s Employment or the period of the Executive’s Employment by the
Affiliated Group. The Executive agrees, unless precluded by law, to promptly
inform the Company if the Executive is asked to participate (or otherwise become
involved) in any Proceeding involving such claims or potential claims. The
Executive also agrees, unless precluded by law, to promptly inform the Company
if the Executive is asked to assist in any investigation (whether governmental
or otherwise) of any member of the Affiliated Group (or their actions),
regardless of whether a lawsuit has then been filed against any member of the
Affiliated Group with respect to such investigation. The Company agrees to
reimburse the Executive for all of the Executive’s reasonable out-of-pocket
expenses associated with such assistance, including travel expenses and any
attorneys’ fees and shall pay a reasonable per diem fee for the Executive’s
service. In addition, the Executive agrees to provide such services as are
reasonably requested by the Company to assist any successor to the Executive in
the transition of duties and responsibilities to such successor. Any services or
assistance contemplated in this Section (e) shall be at mutually agreed to and
convenient times.

 

(f)

Remedies. The Executive acknowledges and agrees that the terms of this Exhibit
B: (i) are reasonable in geographic and temporal scope, (ii) are necessary to
protect legitimate proprietary and business interests of the Affiliated Group
in, inter alia, near permanent customer relationships and confidential
information. The Executive further acknowledges and agrees that the Executive’s
breach of the provisions of this Exhibit B will cause the Affiliated Group
irreparable harm, which cannot be adequately compensated by money damages. The
Executive consents and agrees that the forfeiture provisions contained in this
Agreement and the Investors Agreement are reasonable remedies in the event the
Executive commits any such breach. If any of the provisions of this Exhibit B
are determined to be wholly or partially unenforceable, the Executive hereby
agrees that Exhibit B or any provision hereof may be reformed so that it is
enforceable to

 

Exhibit B - 3



--------------------------------------------------------------------------------

 

the maximum extent permitted by law. If any of the provisions of this Exhibit B
are determined to be wholly or partially unenforceable in any jurisdiction, such
determination shall not be a bar to or in any way diminish the Affiliated
Group’s right to enforce any such covenant in any other jurisdiction.

 

Exhibit B - 4